Citation Nr: 1550488	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  14-27 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right distal tibia fracture, status post intramedullary rodding and subsequent hardware removal.

2.  Entitlement to a separate rating for right knee chondromalacia and plica status post arthroscopic debridement.

3.  Entitlement to a rating in excess of 10 percent for residual scars as secondary to the service-connected right distal tibia fracture disability.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 2001 to November 2001, February 2002 to May 2002, March 2003 to September 2003 and April 2007 to May 2007, with additional periods of Air National Guard service.

The Veteran was originally assigned a 10 percent rating for his right knee chondromalacia and plica (right knee disability) under Diagnostic Code (DC) 5260, and a noncompensable rating for his right distal tibia fracture (right leg disability) under DC 5262.  During the appeal period, the RO began rating the Veteran's right knee and right leg disabilities together under DC 5262 for impairment of the tibia and fibula.  In light of this change, the Board has recharacterized the issues on appeal as set forth above.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   The Veteran presented sworn testimony at a hearing before the undersigned in October 2015.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran's right knee disability has been manifested by slight instability and a noncompensable limitation of motion with pain throughout the appeal period.

2.  The Veteran has four painful scars associated with his right knee and leg disabilities. 

3.  Prior to the issuance of a decision in the appeal, the Veteran withdrew his claim for a higher rating for his right distal tibia fracture.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for right knee painful motion have been met.  38 U.S.C.A. § 1155, 1154(a), 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2015).

2.  The criteria for a separate 10 percent rating for right knee instability have been met throughout the appeal period.  38 U.S.C.A. § 1155, 1154(a), 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5257 (2015).

3.  The criteria for an initial 20 percent rating for residual scars as secondary to right distal tibia fracture have been met.  38 U.S.C.A. § 1155, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.118, DC 7804 (2015).

4.  The criteria for withdrawal of a claim for a higher initial rating for a right distal tibia fracture have been met.    38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks additional or higher ratings for his service-connected right knee disability, right leg disability and residual scars.  He is currently in receipt of a 10 percent rating under Diagnostic Code 5262 for his right leg disability as associated with his right knee disability, and a 10 percent rating under DC 7804 for two painful scars.  He contends that his disabilities warrant a higher rating.

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In evaluating joint disabilities, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  


Right Knee Disability 

The Veteran testified this right knee disability causes pain, limitation of motion, clicking, popping and locking.  He further testified that the locking causes his knee to become unstable and give out, which results in his falling.  He reported that his right knee gives out a couple of times a week.  See Hearing Tr. at 4.  The Veteran testified that his disability limits his ability to walk 1/2 mile or more, or to stand for 30 minutes or more.  He also reported that his right knee causes great pain and limits his ability to due household chores and play with his children.  During his March 2011 VA examination, he demonstrated a full range of extension and flexion in his right knee with pain.  

Because the Veteran demonstrated a full range of motion in his right knee, he is not entitled to a compensable rating under DC 5260 or 5261 relating to limitation of flexion or limitation of extension.  See 38 C.F.R. § 4.71a, DC 5260-61.  Nevertheless, because he has experience painful motion in his right knee, the Board finds that a minimum compensable rating, or 10 percent is warranted for the Veteran's right knee limitation of motion.  See 38 C.F.R. § 4.59 ("It is the intention to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint"); see also Burton, 25 Vet. App. at 4-5 (applying § 4.59 in non-arthritis contexts).

The Board further finds that an additional 10 percent for right knee instability is warranted under DC 5257.  As noted above, the Veteran testified that the locking he experiences in his knee causes it to become unstable and give out, which results in his falling.  He reported that his right knee gives out a couple of times a week.  See Hearing Tr. at 4.  The Veteran is competent to report on the symptoms he experiences, and the Board finds his testimony credible.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, affording him the benefit of all reasonable doubt, the Board finds that a 10 percent rating for right knee instability under DC 5257 is warranted.  


Painful Scars

The Veteran further contends he is entitled to a 20 percent rating for his right leg scars.  Scars are rated under 38 C.F.R. § 4.118, DCs 7800-7804.  Diagnostic Code 7804 provides that a 20 percent rating is warranted for three or four scars that are unstable or painful.  

The Board finds that a 20 percent rating for four or more painful scars is warranted under DC 7804.  At his October 2015 hearing, the Veteran testified that he has a total of seven scars.  He reported that three of his scars are healed, but four of them are painful and cause irritation.  See Hearing Tr. at 3; see also July 2014 VA Form 9; November 2011 Notice of Disagreement.  Again, the Veteran is competent to report on the symptoms he experiences, and the Board finds his testimony credible.  Layno, supra.  Thus, affording him the benefit of all reasonable doubt, the Board finds that a 20 percent rating for painful scars is warranted.  

Additional or Higher Ratings

The Veteran testified that a grant of a 10 percent rating for right knee instability, a 10 percent rating for his right knee limitation of motion, a 10 percent rating for his right leg disability and a 20 percent rating for his painful scars would satisfy his appeal.  See Hearing Tr. at 3, 5-6.  As such, the Board finds the Veteran's claim for a higher initial rating for his right distal tibia fracture withdrawn.  38 C.F.R. § 20.204.  Additionally, the Board need not discuss whether additional or higher schedular ratings or entitlement to a total disability rating are warranted, or whether to refer the case for consideration of an extraschedular rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  



ORDER

A separate 10 percent rating for right knee painful motion is granted, subject to the law and regulations governing the payment of VA monetary benefits.

A separate 10 percent rating for right knee instability is granted, subject to the law and regulations governing the payment of VA monetary benefits.

A 20 percent rating for four residual painful scars is granted, subject to the law and regulations governing the payment of VA monetary benefits.  

The appeal regarding the claim for a higher initial rating for right distal tibia fracture is dismissed.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


